Opinion by
Sullivan, J.
In accordance with stipulation of counsel the merchandise in question was held dutiable as follows: (1) balls similar to those the subject of United States v. Woolworth (24 C. C. P. A. 338, T. D. 48770) and Abstract 27179 at 30 percent under paragraph 1502; (2) tennis rackets similar to those the subject of May v. United States (T. D. 47760) and Woolworth v. United States (T. D. 48573) at 30 percent under paragraph 1502; and (3) candy containers at 35 percent under paragraph 1413, Abstract 33265 followed. • - -